Citation Nr: 1201841	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  10-07 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1964 to July 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee, which denied the Veteran entitlement to a TDIU.

In August 2011, the Veteran testified at a video conference hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.  In addition, after certification of the appeal, in August 2011, the Board received new evidence, accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304 (2011).


FINDING OF FACT

The Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §  3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.  In the decision below, the Board grants the claim of entitlement to a TDIU, thus, all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of determining one 60 percent disability, disabilities resulting from a common etiology or a single accident are considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by reason of serviceconnected disabilities, consideration must be given to the type of employment for which the Veteran would be qualified.  Such consideration would include education and occupational experience.  Age may not be considered a factor.  38 C.F.R. § 3.341.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19.

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342   (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income . . ." 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  In this context, the Court, citing Timmerman v. Weinberger, 510 F.2d 439, 442   (8th Cir. 1975), noted the following standard: 

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. 

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a) .  See, too, Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration was given on account of the same.  See 38 C.F.R. § 4.18.

After reviewing the evidence of record, and resolving all reasonable doubt in favor of the Veteran, the Board has determined that the Veteran is entitled to a TDIU.

Service connection is in effect for the Veteran's posttraumatic stress disorder (PTSD) which is currently rated as 50 percent disabling; degenerative joint disease of the back, which is currently rated as 20 percent disabling; degenerative joint disease of the knee, which is currently rated as 10 percent disabling; glaucoma, suspect, which is currently rated as 10 percent disabling; coronary artery disease, which is currently rated as 10 percent disabling; superventricular tachycardia, which is currently rated as 10 percent disabling; hypertension, which is currently rated as 10 percent disabling; and degenerative joint disease of the left knee, which is currently rated as noncompensable.

Given that the Veteran's PTSD has been rated as 50 percent disabling and his combined rating is 80 percent, the Veteran satisfies the requirements under 4.16(a) and the question thus becomes whether his disabilities, in and of themselves, preclude the Veteran from securing or following a substantially gainful occupation.

The Veteran reported his usual occupation to be that of teacher and has indicated that he is currently retired.  During his August 2011 hearing, he asserted that his service-connected disabilities prevent him from engaging in gainful employment. He testified that the medication he would take for his service-connected disabilities make him drowsy, and his service-connected disabilities also cause him to fall and require the use of an assistive device making him unable to maintain employment.

A March 2008 letter from the Veteran's private physician indicates that the due to chronic medical problems, the Veteran was unable to seek gainful employment.

A May 2008 VA examination report shows that the Veteran was currently retired and considered to be disabled.

At a September 2009 VA spine examination, the Veteran stated that he was currently retired but that his pain would affect his job if he was working.  It affected his daily activities, and he was not able to walk for a long period of time or lift heavy objects.  The examiner indicated that sedentary work would be most appropriate for the Veteran to prevent aggravation of his condition.

In support of the Veteran's contention that his service-connected disabilities render him unemployable are various written statements from medical professionals, coworkers, and friends of the Veteran.

An August 2011 letter from L.C., FNP, indicates that the Veteran was being treated for chronic medical conditions.  It was indicated that he was seen routinely for medication management and for acute problems, and that he was under chronic pain management in which the treatment regimen was pain medication.  It was reported that the Veteran was also being treated for insomnia, depression, and PTSD. He would take several medications for these conditions which caused drowsiness.  Due to insomnia, he reported only sleeping approximately four hours nightly.  Based on his treatment and medications prescribed, it was concluded that the Veteran was not a candidate for full-time employment.

An August 2011 letter from H.R. (special education teacher at Lauderdale Middle School) indicates that the Veteran was observed to be in pain.  It was indicated that during the preceding year, the Veteran woke up in a different classroom, not aware of how he had gotten there.  H.R. noted that she worried about his safety as well as the safety of the students.  Because of this situation, and others like it, she stated that she believed that the Veteran was not a candidate for full time employment.

An August 2011 letter from L.P. indicates that the Veteran was seen to have taken a hard fall at church.  It was indicated that this was not the first time he had been seen falling.

An August 2011 letter from D.C. (student achievement coach at Lauderdale Middle School) indicates that although the Veteran was a wonderful teacher, his medication had hampered his ability to teach.  For example, there was one instance in which he completely blacked out and awoke in a different classroom.  It was indicated that this was of great concern, not only for his benefit but the students who were left unattended for approximately 10 minutes.  Reportedly, he had no recollection of how he got into another classroom.  It was noted that this was just one of the several instances that caused concern. Therefore, the Veteran was not being considered for employment at Lauderdale Middle School.  While it was noted that the school certainly hated to lose him, it was felt best for all involved.  It was concluded that the Veteran was not employable.

An August 2011 letter from S.C.F., MSN, RN, indicates the Veteran was using a medically prescribed cane for balance and ambulation, and that he had fallen due to feeling "weak in the knees."  It was not recommended that the Veteran engage in full time employment or a position where he would have to be on his feet for any length of time.  The risk of greater injury due to a fall related to a balance problem would be secondary to his limited lower extremity strength was too great.

Given that there has been evidence presented which tends to show that the Veteran is unable to secure or follow a gainful occupation as a result of his service connected disabilities and the fact that there is no evidence to the contrary, the Board finds that all reasonable doubt should be resolved in favor of the Veteran.

While some of the Veteran's service-connected disabilities, standing alone, may not be found to interfere with his employment or occupational opportunities, when coupled with the serious impairment in occupational functioning produced by his service-connected disabilities as a whole, he cannot be deemed capable of anything more than marginal employment, and cannot be considered capable of maintaining substantially gainful employment.  Thus, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service connected disabilities.  Accordingly, entitlement to a TDIU is warranted.


ORDER

Entitlement to a TDIU is granted; subject to the provisions governing the award of monetary benefits.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


